 
           Case 1:19-cv-00135 Document 1 Filed 01/21/19 Page 1 of 8



                    IN THE UNITED STATES DISTRICT COURT FOR THE 
                                   DISTRICT OF COLUMBIA 
                                              
SAMIH OTHMAN KAFINEH, a U.S. Citizen,           
                                                
  3808 Kinross Dr                                Case No. 1:19-cv-135 
  Birmingham AL 35242 
 
                and 
 
AMANI TALEB SALEH, his spouse,  
 
  Alsawyah, Nablus, West Bank 
  Palestinian Territories 
 
                v. 
 
UNITED STATES DEPARTMENT OF  
HOMELAND SECURITY, 
 
Serve: Office of the General Counsel 
      Department of Homeland Security 
      Mail Stop 3650 
      Washington, D.C. 20528 
 
UNITED STATES CITIZENSHIP AND 
IMMIGRATION SERVICES, 
 
Serve: U.S. Citizenship & Immigration 
      Services 
      425 I. Street, N.W., Room 6100 
      Washington, D.C. 20536 
 
UNITED STATES DEPARTMENT OF 
STATE, 
 
Serve: Executive Office 
      Office of the Legal Adviser 
      Suite 5.600 
      600 19th St. NW 
      Washington, DC 20522 
                                              
EMBASSY OF THE UNITED STATES,  
TEL AVIV, ISRAEL, 
 

                                                                         1 
               Case 1:19-cv-00135 Document 1 Filed 01/21/19 Page 2 of 8



Serve: Executive Office 
       Office of the Legal Adviser 
       Suite 5.600 
       600 19th St. NW 
       Washington, DC 20522 
 
KIRSTJEN NIELSEN, Secretary of the 
Department of Homeland Security, 
 
Serve: Office of the General Counsel 
       Department of Homeland Security 
       Mail Stop 3650 
       Washington, D.C. 20528 
 
L. FRANCIS CISSNA, Director of the United 
States Citizenship and Immigration Services, 
 
Serve: U.S. Citizenship & Immigration 
       Services 
       425 I. Street, N.W., Room 6100 
       Washington, D.C. 20536 
                                                         
MICHAEL POMPEO, United States Secretary of 
State,  
 
Serve: Executive Office 
       Office of the Legal Adviser 
       Suite 5.600 
       600 19th St. NW 
       Washington, DC 20522 
 
and;
                                                         
DAVID M. FRIEDMAN, Ambassador of the 
United States at the U.S. Embassy, Tel Aviv, Israel, 
 
Serve: Executive Office 
      Office of the Legal Adviser 
      Suite 5.600 
      600 19th St. NW 
      Washington, DC 20522 
                                                         
    Defendants.          
                                                             


                                                    2 
                Case 1:19-cv-00135 Document 1 Filed 01/21/19 Page 3 of 8



 

    COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ 
     REFUSAL TO ADJUDICATE PLAINTIFFS’ IMMIGRANT VISA APPLICATIONS 

         COME  NOW  Plaintiffs  Samih  Kafineh,  and  his  spouse  Amani  Talib  Saleh  to  respectfully 

request  a  hearing  before  this  Honorable  Court  to  make  a  determination  on  Plaintiffs’ immigrant visa 

application,  or  alternatively  requesting  that  this  Honorable  Court  issue  a  writ  of  mandamus 

compelling Defendants to adjudicate Plaintiffs’ long-delayed immigrant visa application.  

                                                     PARTIES 

     1. Plaintiff Samih Othman Kafineh (“Samih”) is a citizen of the United States.   

     2. Plaintiff  Amani  Saleh  (“Amani”)  is  a  citizen  of  Palestine.  Amani  currently  resides  in  Nablus, 

Palestine. 

     3. Under  federal  immigration  law,  a  U.S.  citizen  is  eligible  to  file  an  immigrant  visa  petition  for 

their immediate relatives, including their spouses. 

     4. Amani  is  an  immediate  relative  immigrant  visa  applicant  through  her  United  States  Citizen 

spouse, Samih. 

     5. Amani is a citizen of Palestine.   

     6. Samih filed an immigrant visa petition for his spouse with the USCIS on December 31, 2014. 

     7. The USCIS purportedly approved that visa petition on March 7, 2018 and allegedly forwarded 

the  approved  petition to the National Visa Center (hereinafter sometimes referred to as the “NVC”), a 

division of the DOS, for additional processing. 

     8. Amani filed Form DS-260, Application for Immigrant Visa and Alien Registration. 

     9. Plaintiffs paid, and Defendants accepted, all applicable filing and visa fees. 

     10. Amani  received  an interview letter from the Department of State for April 5, 2016 at 8:15 a.m. 


                                                           3 
               Case 1:19-cv-00135 Document 1 Filed 01/21/19 Page 4 of 8



Since  that  time,  her  case  has  remained  pending.  The  Defendants  have  refused  to  issue  an  immigrant 

visa to Amani. 

    11. Defendant  Department  of  Homeland  Security  (hereinafter  sometimes  referred  to  as  “the 

DHS”)  is  the  agency  of  the  United  States  that  is  responsible  for  implementing  the  petition  for  alien 

relative provisions of the law and assisting the DOS with background and security checks. 

    12. Defendant  United  States  Citizenship  and  Immigration  Services  (hereinafter  sometimes 

referred  to  as  “the  USCIS”)  is  the  component  of  the  DHS  that  is  responsible  for  processing petitions 

filed on behalf of alien relatives seeking to file immigrant visa applications. 

    13. Defendant  Department of State (hereinafter sometimes referred to as “the DOS”) is the agency 

of  the  United  States  that  is  responsible  for  communicating  with  the  DHS  and  managing  Defendant 

Embassy  of  the  United  States  in  West  Bank,  Palestine,  and  which  is responsible for implementing the 

immigrant visa provisions of the law. 

    14. Defendant  Embassy  of  the  United  States  in  Tel  Aviv, Israel (hereinafter sometimes referred to 

as  “the  U.S.  Embassy”)  is  a  component  of  the  DOS  that  is  responsible  for  processing  immigrant  visa 

applications and implementing the immigrant visa provisions of the law. 

    15. Defendant Kirstjen Nielsen, the Secretary of the DHS, is the highest ranking official within the 

DHS.  Nielsen,  by  and  through  her  agency  for  the  DHS,  is  responsible for the implementation of the 

Immigration  and  Nationality  Act  (hereinafter  sometimes  referred  to  as  “the  INA”),  and  for  ensuring 

compliance  with  applicable  federal  law,  including  the  Administrative  Procedures  Act  (hereinafter 

sometimes  referred  to  as  “the  APA”).  Nielsen  is  sued  in  her  official  capacity  as  an  agent  of  the 

government of the United States. 

    16. Defendant  L.  Francis  Cissna,  Director  of  the  USCIS,  is  the highest ranking official within the 



                                                         4 
                Case 1:19-cv-00135 Document 1 Filed 01/21/19 Page 5 of 8



USCIS.  Cissna is responsible for the implementation of the INA and for ensuring compliance with all 

applicable  federal  laws,  including  the  APA.  Cissna  is  sued  in  his  official  capacity  as  an  agent  of  the 

government of the United States.  

    17. Defendant  Michael  Pompeo,  Secretary of State, is the highest ranking official within the DOS. 

Pompeo  is  responsible  for  the  implementation  of  the  INA  and  for  ensuring  compliance  with 

applicable  federal  laws,  including  the  APA.  Pompeo  is  sued  in  his  official  capacity  as  an  agent  of the 

government of the United States.   

    18. Defendant  David  Friedman  is  the  Ambassador  of  the  Embassy  of  the  United  States  in  Israel. 

Friedman is being sued in his official capacity as an agent of the government of the United States. 

                                            JURISDICTION AND VENUE 

    19. This  Honorable  Court  has  federal  question  jurisdiction  over  this  cause pursuant to 28 U.S.C. 

§  1331,  as  it  raises  claims  under  the  Constitution  of  the  United  States,  the  INA,  8  U.S.C.  §  1101  et 

seq., and the APA, 5 U.S.C. § 701 et seq, in conjunction with the Mandamus Act, ​28 USC §​ ​1361​. 

    20. Venue  is  proper  pursuant  to 28 U.S.C. § 1391(e)(1) because (1) Defendants are agencies of the 

United  States  or  officers  or  employees  thereof  acting  in  their  official  capacity  or  under  color  of  legal 

authority;  (2)  no  real  property  is  involved  in  this  action,  and;  (3)  the  Defendants  all  maintain  offices 

within this district. 

    21. This  Honorable  Court  is  competent  to  adjudicate  this  case,  notwithstanding  the  doctrine  of 

consular  non-reviewability,  ​see  United  States  ex  rel.  Knauff  v.  Shaughnessy​,  338  U.S.  537  (1950), 

because Defendants have not made any decision in regard to Amani’s visa application.   


          


                                                             
                                                             
                                                           5 
               Case 1:19-cv-00135 Document 1 Filed 01/21/19 Page 6 of 8



                                FIRST CLAIM FOR RELIEF 
                (Agency Action Unlawfully Withheld and Unreasonably Delayed) 

    For their first claim for relief against all Defendants, Plaintiffs allege and state as follows: 

    22. Plaintiffs reallege and incorporate by reference the foregoing paragraphs as though fully set out 

herein. 

    23. The  APA  requires  that  “[w]ith  due  regard  for  the  convenience  and  necessity  of  the  parties or 

their  representatives  and  within  a  reasonable  time,  each  agency  shall  proceed  to  conclude  a  matter 

presented  to  it.”  5  U.S.C.  §  555(b).  Section  555(b)  creates  a  non-discretionary  duty  to  conclude 

agency  matters.  ​Litton  Microwave  Cooking  Prods.  v.  NLRB​,  949  F.2d  249,  253  (8th  Cir.  1991).  A 

violation of this duty is a sufficient basis for mandamus relief. 

    24. The  APA  permits  this  Honorable  Court  to  “compel  agency  action  unlawfully  withheld  or 

unreasonably delayed.” 5 U.S.C. § 706(1). 

    25. The  DOS  Consular  Electronic  Application  Center  claims  that  Amani’s  visa  application  is 

currently ready for an interview. 

    26. The  DOS  regularly  works  with  the  DHS  when  carrying  out  background  and  security 

investigations that are delayed by administrative processing.   

    27.   Upon  information  and  belief,  Plaintiffs  allege  that  the  DOS  is  and  has  been  complicit  in  the 

delay in processing Amani’s visa application. 

    28.   Plaintiffs  allege  that  Amani’s  application  has  been  pending  beyond  a  reasonable  time  period 

for completing administrative processing of her visa application.  

    29. The  combined delay and failure to act on Amani’s immigrant visa application is attributable to 

the  failure  of  Defendants to adhere to their legal duty to avoid unreasonable delays under the INA and 

the applicable rules and regulations. 


                                                         6 
                Case 1:19-cv-00135 Document 1 Filed 01/21/19 Page 7 of 8



     30. There are no alternative adequate or reasonable forms of relief available to Plaintiffs. 

     31. Plaintiffs  have  exhausted  all  administrative  remedies  available  to  them  in  pursuit  of  a 

resolution  of  this  matter,  including  repeatedly  requesting  the processing of their case with the USCIS, 

the State Department and the National Visa Center. 

                                    SECOND CLAIM FOR RELIEF 
                               (Violation of Right to Due Process of Law) 

     For their second claim for relief against all Defendants, Plaintiffs allege and state as follows: 

     32. Plaintiffs reallege and incorporate by reference the foregoing paragraphs as though fully set out 

herein. 

     33. The  right  to  fundamental  fairness  in  administrative  adjudication  is  protected  by  the  Due 

Process  Clause  of  the  Fifth Amendment to the United States Constitution.  Plaintiffs may seek redress 

in  this  Court  for  Defendants’  combined  failures  to  provide  a  reasonable  and  just  framework  of 

adjudication in accordance with applicable law. 

     34. The  combined  delay  and  failure  to  act  by  Defendants  has  violated  the  due  process  rights  of 

Plaintiffs. 

     35. The  combined  delay  and  failure  to  act  by  Defendants  has  irrevocably  harmed  Plaintiffs  by 

causing a loss of consortium between them, among other ways.  

                                              REQUEST FOR RELIEF 

           WHEREFORE,  Plaintiffs,  Samih  Othman  Kafineh  and  Amani  Saleh  request  the  following 

relief: 

     1. That this Honorable Court assume jurisdiction over this action; 

     2. That  this  Honorable  Court  issue  a  writ  of  mandamus  compelling  Defendants  to  promptly 

adjudicate Amani’s immigrant visa application within sixty days;  


                                                        7 
               Case 1:19-cv-00135 Document 1 Filed 01/21/19 Page 8 of 8



    3. That  this  Honorable  Court  take  jurisdiction  of this matter and adjudicate Amani’s immigrant 

visa pursuant to this Court’s declaratory judgment authority;  

    4.   That  this  Honorable  Court  issue  a  writ  of  mandamus  compelling  Defendants  to  issue  an 

immigrant visa to Amani; 

    5. That  this  Honorable  Court  issue  a  writ  of  mandamus  compelling  Defendants  to  explain  to 

Plaintiffs  the  cause  and  nature  of  the  delay  and  inform  Plaintiffs  of  any  action  they  may  take  to 

accelerate processing of the visa application;  

    6. Attorney’s  fees,  legal  interests,  and  costs  expended  herein,  pursuant  to  the  Equal  Access  to 

Justice Act, 28 U.S.C. § 2412; 

    7. Such other and further relief as this Honorable Court may deem just and proper. 

     


                                                                          RESPECTFULLY SUBMITTED 
                                                                              this 21st day of January, 2019 


                                                                                  /s/ James O. Hacking, III 
                                                                                        James O. Hacking, III 
                                                                                 Hacking Law Practice, LLC 
                                                                          10900 Manchester Rd., Suite 203 
                                                                                         St. Louis, MO 63122 
                                                                                             (O) 314.961.8200 
                                                                                              (F) 314.961.8201 
                                                                          (E) ​jim@hackinglawpractice.com  
                                                                                                               
                                                                        ATTORNEYS FOR PLAINTIFFS 
 




                                                        8 
